1 Reported in 202 N.W. 745.
Action to set aside, as in fraud of plaintiff's rights as a creditor of defendant Turritin, a transfer of money belonging to her to defendants Bouck and Rice National Bank, the purpose of which was to pay the debt of another to the bank, which, according to the complaint, was charged with knowledge of the character of the transaction and of the legal fraud thereby attempted. A general demurrer to the complaint was sustained; judgment for defendants was entered and plaintiff appeals.
On its facts, this case is similar to and on principle parallel with Buck v. Turritin, 159 Minn. 353, 198 N.W. 1006. Its decision is controlled by the opinion in that case. Accordingly, for the reasons there stated, the judgment is reversed.
WILSON, C.J., took no part. *Page 520